OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of attempted murder. The jury assessed punishment at 10 years imprisonment. On appeal, appellant’s conviction was reversed. Allen v. State, 730 S.W.2d 831 (Tex.App.—Houston [14th] 1987). The State petitioned this Court for review of the Court of Appeals’ holding that reversal was required under Art. 32A.02, V.A.C.C.P. (hereinafter the Speedy Trial Act).
In Meshell v. State, 789 S.W.2d 246 (Tex. Cr.App.1986), this Court held that the Speedy Trial Act was unconstitutional and void ab initio. Since that decision renders the Court of Appeals’ disposition of appellant’s point of error no longer valid, we will summarily grant the State’s petition and remand this case to the Court of Appeals for reconsideration of the issue in light of the Meshell decision, and consideration of appellant’s other points of error.
The judgment of the Court of Appeals is vacated and the case is remanded to that court for further proceedings consistent with this opinion.